Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022, 11/05/2021, 07/15/2021, 04/30/2020 and 01/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a non-final office action in response to applicant’s amendment filed on 08/16/2022 for response of the office action mailed on 05/16/2022. Claims 7, 11, 12, 16 and 18 have been amended. No claim has been cancelled. No new claim been added. Therefore, claims 7, 10-12, and 16-18 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 08/16/2022, with respect to “User terminal, radio base station and radio communication method” have been considered but are moot. 
Previously used references of Azarian Yazdi et al. (US 20160128092, henceforth “Azarian Yazdi”), Valliappan al. (US 20160095039, henceforth “Valliappan”) and Roessel et al. (US 20190052354, henceforth “Roessel”) are replaced with Iyer et al. (US 20190288809, us-provisional-application US 62350437 20160615, cited for priority, henceforth “Iyer”) and Stern-Berkowitz et al. (US 20140086112, henceforth “Stern-Berkowitz”). All the amended features  have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20190288809, us-provisional-application US 62350437 20160615, cited for priority, henceforth “Iyer”) and in view of Stern-Berkowitz et al. (US 20140086112, henceforth “Stern-Berkowitz”).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Regarding claim 7, Iyer teaches a terminal comprising: 
a receiver that receives, by higher layer signaling,  information indicating a numerology,  (Containers consisting of flexibly configurable DL, UL and blank resources within time-frequency blocks may be used to support multiple numerologies in NR. UL control may be defined in resources within a container or in dedicated resources, by various nodes such as the UE and eNB nodes of 3GPP, terminal, and RAN systems at the physical, data link, and network layers through the modification, extension, or addition of NR, UL Control, DL HARQ, UL Data, A/N, sTTI, and Numerology features, methods, and function, [0084]. SRS resources may be either dynamically or semistatically configured for each numerology supported in the NR. The wideband and narrowband SRS sequence length is adaptive to each supported numerology, and the configuration of wideband SRS is signaled via higher layer signaling (for example, RRC signaling) for each supported numerology. The time domain location of SRS symbols is not limited to the last symbol of a time interval X (or equivalent time unit of a TTI/subframe) and can be adaptive based on either aperiodic or periodic transmission. Time, frequency, and orthogonal resources for SRS can be allocated by using either a DL control channel or RRC configuration, [0085]. FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. For Container 1, there is a blank vTTI of 2 symbols which indicate a resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
a processor that controls PDSCH reception based on the information indicating the numerology, (FIG. 70 is a block diagram of an apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. The WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122… other peripherals 138, [0316]. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122, [0317]. The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117, [0318]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 17 illustrates that a  dynamic update  of the numerology, [0136]. FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.),
 Iyer is silent about the aforementioned missing/crossed limitations of: (1) a receiver that receives, by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies.
 However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) a receiver that receives, by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies (For 1 and 2:  FIG. 1 includes subframes #0 101 through #9 110. Certain subframes are for DL and others for UL. There are also special subframes which may be used for switching between DL and UL subframes. Examples of special subframes are subframes #1 102 and #6 107. These subframes may have a DL part (DwPTS) 102(a)/107(a), a guard period (GP) 102(b)/107(b), and an UL part (UpPTS) 102(c)/107(c), [0021]. FIG. 2 shows an example of TDD UL/DL configurations…Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, [0023]. FIG. 5 shows a first example of TDD operation in a WTRU. The WTRU 501 may receive 503 a first TDD UL/DL configuration for a cell (which may be a serving cell) from an eNB 502. The WTRU 501 may receive 504 a second TDD UL/DL configuration for the cell from the eNB 502. The WTRU 501 may receive 505 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration from the eNB 502. The WTRU 501 may follow (or use) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 may follow (or use) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 may determine 508 a direction for each subframe with conflicting directions based on the received indication, [0340]. On a condition that the determined direction for a subframe with conflicting directions is DL, the WTRU 501 may receive 509 a control and/or data channel in the subframe in the DL from the eNB 502. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions may be transmitted by the eNB in RRC or physical layer signaling, [0340].  This technique is used by a receiver that receives, by higher layer signaling,… a guard period and information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission…and a processor that controls PDSCH reception… the information indicating the periodicity.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Iyer’s method/apparatus/system by adding the teachings of Stern-Berkowitz  in order to make a more effective method/apparatus/system by utilizing the TDD UL/DL configuration for neighboring cells such that change of configuration disrupts connections so as to avoid generating severe interference on the neighboring cells. The method enables connecting a serving gateway to a PDN gateway providing the WTRUs with access to packet-switched networks such as Internet, so as to facilitate communications between the WTRUs and IP-enabled devices. The method enables providing different UL/DL configurations with the serving and neighbor cells of the WTRU to detect and measure the neighbor cells and/or avoid unnecessary power consuming operations such as making measurements in the neighbor UL subframes, see (Stern-Berkowitz , [0030], [0097].).
  Regarding claim 11, Iyer teaches a radio communication method for a terminal, comprising: 
receiving, by higher layer signaling,  information indicating a numerology,  (Containers consisting of flexibly configurable DL, UL and blank resources within time-frequency blocks may be used to support multiple numerologies in NR. UL control may be defined in resources within a container or in dedicated resources, by various nodes such as the UE and eNB nodes of 3GPP, terminal, and RAN systems at the physical, data link, and network layers through the modification, extension, or addition of NR, UL Control, DL HARQ, UL Data, A/N, sTTI, and Numerology features, methods, and function, [0084]. SRS resources may be either dynamically or semistatically configured for each numerology supported in the NR. The wideband and narrowband SRS sequence length is adaptive to each supported numerology, and the configuration of wideband SRS is signaled via higher layer signaling (for example, RRC signaling) for each supported numerology. The time domain location of SRS symbols is not limited to the last symbol of a time interval X (or equivalent time unit of a TTI/subframe) and can be adaptive based on either aperiodic or periodic transmission. Time, frequency, and orthogonal resources for SRS can be allocated by using either a DL control channel or RRC configuration, [0085]. FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. For Container 1, there is a blank vTTI of 2 symbols which indicate a resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
controlling PDSCH reception based on theconfiguration supporting communication using a plurality of numerologies (FIG. 70 is a block diagram of an apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. The WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122… other peripherals 138, [0316]. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122, [0317]. The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117, [0318]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 17 illustrates that a  dynamic update  of the numerology, [0136].  FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.),
 Iyer is silent about the aforementioned missing/crossed limitations of: (1) receiving, by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) controlling PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies.
 However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) receiving, by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) controlling PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies (For 1 and 2:  FIG. 1 includes subframes #0 101 through #9 110. Certain subframes are for DL and others for UL. There are also special subframes which may be used for switching between DL and UL subframes. Examples of special subframes are subframes #1 102 and #6 107. These subframes may have a DL part (DwPTS) 102(a)/107(a), a guard period (GP) 102(b)/107(b), and an UL part (UpPTS) 102(c)/107(c), [0021]. FIG. 2 shows an example of TDD UL/DL configurations…Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, [0023]. FIG. 5 shows a first example of TDD operation in a WTRU. The WTRU 501 may receive 503 a first TDD UL/DL configuration for a cell (which may be a serving cell) from an eNB 502. The WTRU 501 may receive 504 a second TDD UL/DL configuration for the cell from the eNB 502. The WTRU 501 may receive 505 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration from the eNB 502. The WTRU 501 may follow (or use) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 may follow (or use) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 may determine 508 a direction for each subframe with conflicting directions based on the received indication, [0340]. On a condition that the determined direction for a subframe with conflicting directions is DL, the WTRU 501 may receive 509 a control and/or data channel in the subframe in the DL from the eNB 502. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions may be transmitted by the eNB in RRC or physical layer signaling, [0340].  This technique is used by a receiver that receives, by higher layer signaling,… a guard period and information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission…and a processor that controls PDSCH reception… the information indicating the periodicity.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Iyer’s method/apparatus/system by adding the teachings of Stern-Berkowitz  in order to make a more effective method/apparatus/system by utilizing the TDD UL/DL configuration for neighboring cells such that change of configuration disrupts connections so as to avoid generating severe interference on the neighboring cells. The method enables connecting a serving gateway to a PDN gateway providing the WTRUs with access to packet-switched networks such as Internet, so as to facilitate communications between the WTRUs and IP-enabled devices. The method enables providing different UL/DL configurations with the serving and neighbor cells of the WTRU to detect and measure the neighbor cells and/or avoid unnecessary power consuming operations such as making measurements in the neighbor UL subframes, see (Stern-Berkowitz , [0030], [0097].).
Regarding claim 12, Iyer teaches a base station (FIG. 74 is a block diagram of an exemplary computing system 90 in which one or more apparatuses of the communications networks illustrated in FIGS. 69-70) comprising: 
a transmitter that transmits by higher layer signaling,  information indicating a numerology,  (Containers consisting of flexibly configurable DL, UL and blank resources within time-frequency blocks may be used to support multiple numerologies in NR. UL control may be defined in resources within a container or in dedicated resources, by various nodes such as the UE and eNB nodes of 3GPP, terminal, and RAN systems at the physical, data link, and network layers through the modification, extension, or addition of NR, UL Control, DL HARQ, UL Data, A/N, sTTI, and Numerology features, methods, and function, [0084]. SRS resources may be either dynamically or semistatically configured for each numerology supported in the NR. The wideband and narrowband SRS sequence length is adaptive to each supported numerology, and the configuration of wideband SRS is signaled via higher layer signaling (for example, RRC signaling) for each supported numerology. The time domain location of SRS symbols is not limited to the last symbol of a time interval X (or equivalent time unit of a TTI/subframe) and can be adaptive based on either aperiodic or periodic transmission. Time, frequency, and orthogonal resources for SRS can be allocated by using either a DL control channel or RRC configuration, [0085]. FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. For Container 1, there is a blank vTTI of 2 symbols which indicate a resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
a processor that controls PDSCH reception based on the information indicating t the numerology, (FIG. 70 is a block diagram of an apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. The WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122… other peripherals 138, [0316]. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122, [0317]. The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117, [0318]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 17 illustrates that a  dynamic update  of the numerology, [0136].  FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.),
 Iyer is silent about the aforementioned missing/crossed limitations of: (1) a transmitter that transmits by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating t the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) a transmitter that transmits by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating t the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies (For 1 and 2:  FIG. 1 includes subframes #0 101 through #9 110. Certain subframes are for DL and others for UL. There are also special subframes which may be used for switching between DL and UL subframes. Examples of special subframes are subframes #1 102 and #6 107. These subframes may have a DL part (DwPTS) 102(a)/107(a), a guard period (GP) 102(b)/107(b), and an UL part (UpPTS) 102(c)/107(c), [0021]. FIG. 2 shows an example of TDD UL/DL configurations…Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, [0023]. FIG. 5 shows a first example of TDD operation in a WTRU. The WTRU 501 may receive 503 a first TDD UL/DL configuration for a cell (which may be a serving cell) from an eNB 502. The WTRU 501 may receive 504 a second TDD UL/DL configuration for the cell from the eNB 502. The WTRU 501 may receive 505 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration from the eNB 502. The WTRU 501 may follow (or use) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 may follow (or use) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 may determine 508 a direction for each subframe with conflicting directions based on the received indication, [0340]. On a condition that the determined direction for a subframe with conflicting directions is DL, the WTRU 501 may receive 509 a control and/or data channel in the subframe in the DL from the eNB 502. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions may be transmitted by the eNB in RRC or physical layer signaling, [0340].  This technique is used by a receiver that receives, by higher layer signaling,… a guard period and information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission…and a processor that controls PDSCH reception… the information indicating the periodicity.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Iyer’s method/apparatus/system by adding the teachings of Stern-Berkowitz  in order to make a more effective method/apparatus/system by utilizing the TDD UL/DL configuration for neighboring cells such that change of configuration disrupts connections so as to avoid generating severe interference on the neighboring cells. The method enables connecting a serving gateway to a PDN gateway providing the WTRUs with access to packet-switched networks such as Internet, so as to facilitate communications between the WTRUs and IP-enabled devices. The method enables providing different UL/DL configurations with the serving and neighbor cells of the WTRU to detect and measure the neighbor cells and/or avoid unnecessary power consuming operations such as making measurements in the neighbor UL subframes, see (Stern-Berkowitz , [0030], [0097].).
 Regarding claim 18, Iyer teaches a system comprising a base station and a terminal , wherein; 
the base station (FIG. 74 is a block diagram of an exemplary computing system 90 in which one or more apparatuses of the communications networks illustrated in FIGS. 69-70.) comprises: 
a transmitter that transmits by higher layer signaling,  information indicating a numerology,  (Containers consisting of flexibly configurable DL, UL and blank resources within time-frequency blocks may be used to support multiple numerologies in NR. UL control may be defined in resources within a container or in dedicated resources, by various nodes such as the UE and eNB nodes of 3GPP, terminal, and RAN systems at the physical, data link, and network layers through the modification, extension, or addition of NR, UL Control, DL HARQ, UL Data, A/N, sTTI, and Numerology features, methods, and function, [0084]. SRS resources may be either dynamically or semistatically configured for each numerology supported in the NR. The wideband and narrowband SRS sequence length is adaptive to each supported numerology, and the configuration of wideband SRS is signaled via higher layer signaling (for example, RRC signaling) for each supported numerology. The time domain location of SRS symbols is not limited to the last symbol of a time interval X (or equivalent time unit of a TTI/subframe) and can be adaptive based on either aperiodic or periodic transmission. Time, frequency, and orthogonal resources for SRS can be allocated by using either a DL control channel or RRC configuration, [0085]. FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. For Container 1, there is a blank vTTI of 2 symbols which indicate a resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.), 
a processor that controls PDSCH reception based on the information indicating the numerology,  (FIG. 70 is a block diagram of an apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. The WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122… other peripherals 138, [0316]. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122, [0317]. The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117, [0318]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 17 illustrates that a  dynamic update  of the numerology, [0136].  FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
the terminal comprises (FIG. 70): 
a receiver that receives, by higher layer signaling,  information indicating the numerology,  (Containers consisting of flexibly configurable DL, UL and blank resources within time-frequency blocks may be used to support multiple numerologies in NR. UL control may be defined in resources within a container or in dedicated resources, by various nodes such as the UE and eNB nodes of 3GPP, terminal, and RAN systems at the physical, data link, and network layers through the modification, extension, or addition of NR, UL Control, DL HARQ, UL Data, A/N, sTTI, and Numerology features, methods, and function, [0084]. SRS resources may be either dynamically or semistatically configured for each numerology supported in the NR. The wideband and narrowband SRS sequence length is adaptive to each supported numerology, and the configuration of wideband SRS is signaled via higher layer signaling (for example, RRC signaling) for each supported numerology. The time domain location of SRS symbols is not limited to the last symbol of a time interval X (or equivalent time unit of a TTI/subframe) and can be adaptive based on either aperiodic or periodic transmission. Time, frequency, and orthogonal resources for SRS can be allocated by using either a DL control channel or RRC configuration, [0085]. FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. For Container 1, there is a blank vTTI of 2 symbols which indicate a resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
a processor that controls PDSCH reception based on the information indicating the numerology, (FIG. 70 is a block diagram of an apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. The WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122… other peripherals 138, [0316]. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122, [0317]. The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117, [0318]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 17 illustrates that a  dynamic update  of the numerology, [0136].  FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.),
 Iyer is silent about the aforementioned missing/crossed limitations of: (1) a transmitter that transmits by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating t the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies, (3) a receiver that receives, by higher layer signaling,  information indicating the numerology, information indicating a periodicity, and information indicating a symbol, (4) a processor that controls PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in the configuration.
 	Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) a transmitter that transmits by higher layer signaling,  information indicating a numerology, information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information indicating a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information indicating t the numerology, the information indicating the periodicity, and the information indicating the symbol, in a configuration supporting communication using a plurality of numerologies (For 1 and 2:  FIG. 1 includes subframes #0 101 through #9 110. Certain subframes are for DL and others for UL. There are also special subframes which may be used for switching between DL and UL subframes. Examples of special subframes are subframes #1 102 and #6 107. These subframes may have a DL part (DwPTS) 102(a)/107(a), a guard period (GP) 102(b)/107(b), and an UL part (UpPTS) 102(c)/107(c), [0021]. FIG. 2 shows an example of TDD UL/DL configurations…Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, [0023]. FIG. 5 shows a first example of TDD operation in a WTRU. The WTRU 501 may receive 503 a first TDD UL/DL configuration for a cell (which may be a serving cell) from an eNB 502. The WTRU 501 may receive 504 a second TDD UL/DL configuration for the cell from the eNB 502. The WTRU 501 may receive 505 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration from the eNB 502. The WTRU 501 may follow (or use) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 may follow (or use) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 may determine 508 a direction for each subframe with conflicting directions based on the received indication, [0340]. On a condition that the determined direction for a subframe with conflicting directions is DL, the WTRU 501 may receive 509 a control and/or data channel in the subframe in the DL from the eNB 502. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions may be transmitted by the eNB in RRC or physical layer signaling, [0340].  This technique is used by a receiver that receives, by higher layer signaling,… a guard period and information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission…and a processor that controls PDSCH reception… the information indicating the periodicity.), (3) a receiver that receives, by higher layer signaling,  information indicating the numerology, information indicating a periodicity, and information indicating a symbol, (4) a processor that controls PDSCH reception based on the information indicating the numerology, the information indicating the periodicity, and the information indicating the symbol, in the configuration (For 3 and 4:  FIG. 1 includes subframes #0 101 through #9 110. Certain subframes are for DL and others for UL. There are also special subframes which may be used for switching between DL and UL subframes. Examples of special subframes are subframes #1 102 and #6 107. These subframes may have a DL part (DwPTS) 102(a)/107(a), a guard period (GP) 102(b)/107(b), and an UL part (UpPTS) 102(c)/107(c), [0021]. FIG. 2 shows an example of TDD UL/DL configurations…Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, [0023]. FIG. 5 shows a first example of TDD operation in a WTRU. The WTRU 501 may receive 503 a first TDD UL/DL configuration for a cell (which may be a serving cell) from an eNB 502. The WTRU 501 may receive 504 a second TDD UL/DL configuration for the cell from the eNB 502. The WTRU 501 may receive 505 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration from the eNB 502. The WTRU 501 may follow (or use) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 may follow (or use) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 may determine 508 a direction for each subframe with conflicting directions based on the received indication, [0340]. On a condition that the determined direction for a subframe with conflicting directions is DL, the WTRU 501 may receive 509 a control and/or data channel in the subframe in the DL from the eNB 502. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions may be transmitted by the eNB in RRC or physical layer signaling, [0340].  This technique is used by a receiver that receives, by higher layer signaling,… a guard period and information indicating a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission…and a processor that controls PDSCH reception… the information indicating the periodicity.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Iyer’s method/apparatus/system by adding the teachings of Stern-Berkowitz  in order to make a more effective method/apparatus/system by utilizing the TDD UL/DL configuration for neighboring cells such that change of configuration disrupts connections so as to avoid generating severe interference on the neighboring cells. The method enables connecting a serving gateway to a PDN gateway providing the WTRUs with access to packet-switched networks such as Internet, so as to facilitate communications between the WTRUs and IP-enabled devices. The method enables providing different UL/DL configurations with the serving and neighbor cells of the WTRU to detect and measure the neighbor cells and/or avoid unnecessary power consuming operations such as making measurements in the neighbor UL subframes, see (Stern-Berkowitz, [0030], [0097].).
 Regarding claims 10 and 17, Iyer and Stern-Berkowitz teach all the claim limitations of claims 7 and 16; and Iyer further teaches wherein the numerology is a subcarrier spacing (NR is expected to support multiple numerologies of TTIs, e.g., CP length, subcarrier spacing and the number of symbols in the TTI. Multiple numerologies may be multiplexed on to the same time-frequency resource grid. An exemplary configuration of a NR transmitter multiplexing different numerologies is depicted in FIG. 23, [0174].  FIG. 24 illustrates examples of multiple numerologies multiplexed in a time-frequency resource grid, [0175]. In NR systems, multiple use cases with their own numerologies, different deployment scenarios, and flexible interval structures will be supported. Hence, the design of SRS in an NR system needs to support multiple numerologies with scalable subcarrier spacing, flexible frame/subframe structure and/or different deployment scenarios. FIG. 24 depicts an example of three different numerologies being transmitted in a NR cell, [0181]. So, the numerology is a subcarrier spacing.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20190288809, us-provisional-application US 62350437 20160615, cited for priority, henceforth “Iyer”) in view of Stern-Berkowitz et al. (US 20140086112, henceforth “Stern-Berkowitz”) and further in view of  Luo et al. (US 20100091702, henceforth “Luo”).
Regarding claim 16, Iyer and Stern-Berkowitz teach all the claim limitations of claim 7 above; and Iyer further teaches wherein the receiver receives information indicating (FIG. 17 illustrates an UE method for obtaining NR-DCI through PDNICH (Physical Downlink Numerology Indication Channel). The PDNICH may dynamically update the numerology; so the UE monitors this channel every TTI. The PDNICH may further indicate the location of the NR-DCI which would carry the grants, [0136]. Periodic SRS transmissions may be based on UE specific SRS configurations. Periodic SRS transmission is called trigger type 0 SRS transmission and may be configured by RRC signaling, [0141]. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. FIG. 26 for an FDD system, URLL may use one container with short symbol duration, shorter vTTI and a large subcarrier spacing to enable low latency while mMTC may use another container configured with longer symbol duration, longer vTTI and smaller subcarrier spacing in order to operate at a lower sampling rate and have increased coverage, [0197]. FIG. 27 shows an example wherein the two containers have the same numerology but have different amount of UL and DL resources, different number of NR-URS resources and different number of NR-UCI resources and different vTTI durations in UL and DL, [0198]. FIG. 28, the processor 118 of WTRU controls to receive the system information with configContainerSemiStatic… . Once the system information with configContainerSemiStatic is received, the UE configures itself to receive and transmit with the parameters corresponding to its network slice, [0200]. FIG. 29, the processor 118 of WTRU controls to receive the system information with the configContainerDynamic, [0202]. NR-DCI may configure the container on a per-UE basis or a network slice and may signal once to indicate the configuration for a duration X that may consist of multiple containers following it. In the example shown in FIG. 30, the NR-DCI in the first container sets up the configuration for NR-UL dynamically and the same configuration is valid for container-2. Container-3 has a new configuration for NR-UL through its NR-DCI, [0203]. FIG. 32 shows DL resources for UE-1 or blank. FIG. 25 shows a container in TDD with NR-DCI in the leading symbol followed by NR-DD, blank vTTI of 2 symbols, a guard band and NR-UD, NR-UCI and NR-URS, [0191]. The missing/crossed out limitations will be discussed in view of Luo.).
 Iyer is silent about the aforementioned missing/crossed limitations of: (1) the receiver receives information indicating symbol candidates in the resource not available for PDSCH transmission and the processor determines whether or not configuration is made for each of the symbol candidates based on downlink control information. However, Luo discloses the missing/crossed limitations comprising: (1) the receiver receives information indicating symbol candidates in the resource not available for PDSCH transmission and the processor determines whether or not configuration is made for each of the symbol candidates based on downlink control information (The UE obtains any number of candidate subcarriers in each symbol period, and each candidate subcarrier is any one of the usable subcarriers, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Iyer’s terminal by adding the teachings of Luo in order to make a more effective terminal by performing cell search quickly and efficiently, see (Luo, [0007].).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411